Exhibit 10.2
FIRST AMENDMENT DATED AS OF SEPTEMBER 29, 2008
TO CREDIT AGREEMENT DATED AS OF JULY 21, 2006
          This Amendment (this “Amendment”), dated as of September 29, 2008, is
made by and among LITTELFUSE, INC., a Delaware corporation (the “Borrower”), the
banks party hereto (the “Banks”), and Bank of America, N.A., as Agent (the
“Agent”). Terms defined in the Credit Agreement shall have the same respective
meanings when used herein.
          W I T N E S S E T H:
          WHEREAS, the Borrower and the Banks, and the Agent are parties to that
certain Credit Agreement, dated as of July 21, 2006 (as amended, the “Credit
Agreement”);
          WHEREAS, the Borrower and the Required Banks have agreed to amend the
Credit Agreement on the terms and conditions contained herein;
          NOW, THEREFORE, in consideration of the premises, the mutual covenants
herein contained and other good and valuable consideration (the receipt,
adequacy and sufficiency of which is hereby acknowledged), the parties hereto,
intending legally to be bound, hereby agree as follows:
SECTION 1. AMENDMENT
          1.1 Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical order:
     “JPM Loan Agreement” means the Loan Agreement dated as of September 29,
2008, among the Borrower, the banks party thereto, and JPMorgan Chase Bank, N.A.
as Administrative Agent, as it may be amended, restated, modified or
supplemented from time to time”.
     “Note Purchase Agreement” means that certain proposed Note Purchase
Agreement to be executed on or before December 31, 2008, among the Borrower and
the purchasers party thereto, as it may be amended, modified or supplemented
from time to time”.
          1.2 Section 7.09 of the Credit Agreement is hereby amended to read in
its entirety as follows:
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to Borrower or any Guarantor
or to otherwise transfer property to Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) so long as such negative pledge is on
then-market terms and otherwise customary for such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another

 



--------------------------------------------------------------------------------



 



obligation of such Person. Notwithstanding the foregoing, the provisions of this
Section 7.09 shall not apply to the JPM Loan Agreement, the Note Purchase
Agreement or the Guaranteed Notes issued thereunder or the transactions
contemplated thereby.
SECTION 2. REPRESENTATION AND WARRANTIES
          The Borrower hereby represents and warrants to the Agent and the Banks
that:
          2.1 This Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy and other laws affecting the rights
of creditors generally and by general principles of equity;
          2.2 The representations and warranties of the Borrower set forth in
Article V of the Credit Agreement are true and correct as of the date hereof as
though made on the date hereof and as though applied to the Credit Agreement as
amended by this Amendment;
          2.3 No Default or Event of Default has occurred and is continuing; and
          2.4 The Borrower has furnished to the Agent a true and correct copy of
the JPM Credit Agreement.
SECTION 3. GENERAL
          3.1 This Amendment shall become effective as of September 29, 2008,
subject, however, to the receipt by the Agent of counterparts of this Amendment,
executed by the Borrower and the Required Banks.
          3.2 Except as amended or modified by this Amendment, the Credit
Agreement remains in full force and effect. References to the Credit Agreement
in any other document shall be deemed to include a reference to the Credit
Agreement as amended or modified hereby, whether or not reference is made to
this Amendment.
          3.3 The Borrower covenants to pay to or reimburse the Agent, upon
demand, for all costs and expenses (including legal expenses) in connection with
the development, preparation, negotiation, execution and delivery of this
Amendment.
          3.4 This Amendment shall be a contract made under and governed by the
internal laws of the State of Illinois, without giving effect to principles of
conflicts of laws.
          3.5 All obligations of the Borrower and rights of the Agent and the
Banks, that are expressed herein, shall be in addition to and not in limitation
to those provided by applicable law. Whenever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law; but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

- 2 -



--------------------------------------------------------------------------------



 



          3.6 This Amendment shall be binding upon and inure to the benefit of
the parties and thereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Amendment.
          3.7 This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and that receipt by the Agent of a
facsimile transmitted document purportedly bearing the signature of such party
shall bind such party with the same force and effect as the delivery of a hard
copy original. Any failure by the Agent to receive the hard copy executed
original of such document shall not diminish the binding effect of receipt of
the facsimile transmitted executed original of such document of the party whose
hard copy page was not received by the Agent.
          3.8 This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supercedes all prior drafts
and communications with respect thereto. This Amendment may not be amended
except in accordance with the provisions of Section 10.1 of the Credit
Agreement.
[Signature Page Follows]

- 3 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused the execution and
delivery hereof by their respective representatives thereunto duly authorized as
of the date first herein appearing.

              LITTELFUSE, INC.
 
       
 
  By:   /s/ Philip G. Franklin
 
            Name:   Philip G. Franklin     Title:   Vice President, Operations
Support and
 
      Chief Financial Officer
 
            BANK OF AMERICA, N.A., as Agent
 
       
 
  By:   /s/ Michael Brashler
 
            Name:   Michael Brashler     Title:   Vice President
 
            BANK OF AMERICA, N.A., as Bank
 
       
 
  By:   /s/ Carlos Morales
 
            Name:   Carlos Morales     Title:   Vice President
 
            THE NORTHERN TRUST COMPANY
 
       
 
  By:   /s/ William R. Kopp
 
            Name:   William R. Kopp     Title:   Vice President
 
            NATIONAL CITY BANK OF MICHIGAN/ILLINOIS
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Jonathan Twichell
 
            Name:   Jonathan Twichell     Title:   Senior Vice President

A-1